      4:20-cv-02049-SAL         Date Filed 12/22/20     Entry Number 22        Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Cesar Lopez,                        )                C/A No. 4:20-cv-02049-SAL
                                    )
                        Plaintiff,  )
                                    )
v.                                  )
                                    )                OPINION & ORDER
Coker University,                   )
                                    )
                        Defendant.  )
___________________________________ )

    This matter is before the court on Defendant Coker University’s (“Defendant” or the

“University”) Motion to Dismiss Plaintiff Cesar Lopez’s (“Plaintiff”) Amended Complaint. [ECF

No. 13.]1 After a thorough review of the relevant case law and the arguments of the parties, the

court grants the motion in part as to the Title IX claims and declines to exercise its supplemental

jurisdiction over the state law claims.

                                          BACKGROUND

    Plaintiff, a former student of the University, filed this action in April 2020, asserting claims

against Defendant and Defendant’s employees related to Defendant’s decision to administratively

withdraw him from the University following his arrest. The action was removed to this court on

the basis of federal question. [ECF No. 1.] Following the filing of Defendant’s Motion to Dismiss,

Plaintiff stipulated to the dismissal of Defendant’s employees and filed an Amended Complaint.

[ECF Nos. 9, 10.] In the Amended Complaint, Plaintiff asserts two claims for alleged violation of

Title IX of the Education Amendments of 1972, 20 U.S.C. §§ 1681–88 (“Title IX”), breach of

contract/breach of the covenant of good faith and fair dealing, and negligence. [ECF No. 10.]



1
 Defendant’s First Motion to Dismiss, ECF No. 4, was rendered moot by the filing of the Amended
Complaint on June 26, 2020. [See ECF No. 10.]
                                                 1
      4:20-cv-02049-SAL         Date Filed 12/22/20       Entry Number 22         Page 2 of 13




    Plaintiff alleges that while he was a student at the University, a fellow student, Lauren Emily

Pearson (“Pearson”), falsely accused him of sexual assault. [ECF No. 10 at ¶ 8.] “Around two

hours after their intimate encounter”2 on April 29, 2018, Pearson reported the alleged sexual

assault to the Hartsville Police Department (“HPD”), and Plaintiff was arrested. Id. at ¶¶ 35, 36.

Plaintiff was charged with “Criminal Sexual Conduct-1st Degree, and Kidnapping” and remained

in jail from the morning of April 29, 2018, until he posted bond on May 2, 2018. Id. at ¶ 36. The

University “learned of reports that Plaintiff was arrested for allegedly assaulting Pearson” and—

“that same day”—determined he “should be administratively withdrawn from the school

immediately.” Id. at ¶ 53; see also Ex. D.3

    Plaintiff asserts that prior to the events described above, Pearson falsely accused another

student of sexual assault and the University knew or should have known of Pearson’s prior false

claims. Id. at ¶¶ 19–28. Plaintiff alleges that had the University investigated Pearson’s allegations

prior to issuing the administrative withdrawal, it would have discovered that the encounter between

Plaintiff and Pearson was consensual and that Pearson had a history of false accusations. Id. at ¶

66. It is undisputed that Pearson was ultimately arrested for filing a false police report, and the

“University administratively withdrew [her] on the morning of May 4, 2018[.]” Id. at ¶ 67. The

same day as Pearson’s arrest, the University reinstated Plaintiff. Id. at ¶ 68; see also Ex. E.



2
  Plaintiff admits a consensual sexual encounter with Pearson. Id. at ¶ 32.
3
  Documents attached to a pleading are considered a part of that pleading for all purposes. Fed. R.
Civ. P. 10(c); see also Philips v. Pitt Cty. Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (A court
“may also consider documents attached to the complaint . . ., as well as those attached to the motion
to dismiss, so long as they are integral to the complaint and authentic.”); Phillips v. LCI Int’l, Inc.,
190 F.3d 609, 618 (4th Cir. 1999) (A court may consider any document that is “integral to and
explicitly relied on in the complaint.”). Here, Plaintiff attaches the Student Handbook, Student
Sexual Misconduct Policy, and the two relevant administrative withdrawal letters. [ECF Nos. 10-
1 to 10-5.] Defendant does not challenge the authenticity of the documents; instead, it asks the
court to consider them in ruling on this motion. [ECF No. 13-1 at pp.6–7.] This court can and ,
accordingly, will consider the documents in deciding this motion.
                                                   2
      4:20-cv-02049-SAL         Date Filed 12/22/20       Entry Number 22         Page 3 of 13




   On April 29, 2020, Plaintiff filed this action against Defendant. Plaintiff claims that the

University’s decision to sanction Plaintiff without an investigation into the underlying allegations

results in two violations of Title IX, breach of contract/breach of the covenant of good faith and

fair dealing, and negligence. The matter is currently before the court on Defendant’s Motion to

Dismiss the Amended Complaint. [ECF No. 13.] Plaintiff responded to the Motion, and

Defendant replied. [ECF Nos. 16, 19.] The matter is now ripe for resolution by this court.

                                       LEGAL STANDARD

   “A motion filed under Rule 12(b)(6) challenges the legal sufficiency of a complaint[.]”

Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009). To survive a Rule 12(b)(6) motion to

dismiss, the “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id.

   In reviewing the complaint, the court accepts all well-pleaded allegations as true and construes

the facts and reasonable inferences derived therefrom in the light most favorable to the plaintiff.

Venkatraman v. REI Sys., Inc., 417 F.3d 418, 420 (4th Cir. 2005); Ashcroft, 556 U.S. at 662

(“When there are well-pleaded factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.”). The court need not,

however, accept as true allegations that are contradicted by exhibits to the complaint. Veney v.

Wyche, 293 F.3d 726, 730 (4th Cir. 2002) (citation omitted).




                                                   3
     4:20-cv-02049-SAL         Date Filed 12/22/20      Entry Number 22        Page 4 of 13




                                          DISCUSSION

   The relevant facts as alleged by Plaintiff in the Amended Complaint are largely undisputed by

Defendant, and, to the extent they are well-pleaded allegations and disputed by Defendant, this

court accepts them as true in ruling on this motion. Defendant argues that taking all of the well-

pleaded allegations as true and considering the exhibits attached to the Amended Complaint, it is

entitled to dismissal of all causes of action asserted against it as a matter of law. The court

examines each of Defendant’s arguments in turn.

I. Title IX Claims.

   Title IX “prohibits federally supported educational institutions from practicing discrimination

on the basis of sex.” Brzonkala v. Va. Polytechnic Inst. & State Univ., 132 F.3d 949, 957 (4th Cir.

1997), rev’d en banc on other grounds, 169 F.3d 820 (4th Cir. 1999). It protects both students and

employees of federally-funded educational programs and provides:

       No person . . . shall, on the basis of sex, be excluded from participation in,
       be denied the benefits of, or be subjected to discrimination under any
       education program or activity receiving Federal financial assistance.

20 U.S.C. § 1681(a). At issue here is alleged discrimination against a male student with respect to

University discipline.

   While the Fourth Circuit Court of Appeals has not expressly adopted a test for student

disciplinary Title IX claims, it recently recognized and applied the doctrinal tests employed by the

Second Circuit Court of Appeals. See Doe 2 by and through Doe 1 v. Fairfax Cty. Sch. Bd., No.

19-1702, 19-171, 2020 WL 6158091, at *1 (4th Cir. Oct. 21, 2020) (per curiam) (citing Yusuf v.

Vassar College, 35 F.3d 709, 715 (2d Cir. 1994) and noting the parties’ agreement that the plaintiff

in that case could “attempt to recover on his sex discrimination claim under either an erroneous

outcome theory or a selective enforcement theory”). Further, given the lack of binding Fourth



                                                 4
      4:20-cv-02049-SAL         Date Filed 12/22/20       Entry Number 22         Page 5 of 13




Circuit authority in this area, courts in this District have looked to and applied the Second Circuit’s

Yusuf framework. See Doe v. Coastal Carolina Univ., 359 F. Supp. 3d 367, 374 (D.S.C. 2019)

(citing cases looking to and relying on Yusuf); see also id. at n.3 (noting “there is no binding

authority on this matter”). Thus, given the parties’ agreement that Plaintiff has two avenues for

Title IX recovery and consistent application of Yusuf in this District, this court sees no reason to

depart from applying the same framework here.

   Yusuf recognized two theories on which an action related to a college disciplinary matter may

proceed: (1) erroneous outcome and (2) selective enforcement. 35 F.3d at 715–16. An erroneous

outcome claim asserts that “the plaintiff was innocent and wrongly found to have committed an

offense.” Id. at 715. “To prevail on an erroneous outcome claim, a plaintiff must (1) assert that

he ‘was innocent and wrongly found to have committed an offense’; (2) establish ‘facts sufficient

to cast some articulable doubt on the accuracy of the outcome of the disciplinary proceeding,’ and

(3) demonstrate ‘particular circumstances suggesting that gender bias was a motivating factor

behind the erroneous finding.’” Doe 2, 2020 WL 6158091, at *1 (citing Yusuf, 35 F.3d at 715).

   In contrast, with a selective enforcement claim, the plaintiff asserts that “regardless of the

student’s guilt or innocence, the severity of the penalty and/or the decision to initiate proceedings

was affected by the student’s gender.” Yusuf, 35 F.3d at 715. While a plaintiff may plead both

theories in the alternative, “in neither case do wholly conclusive allegations suffice for purposes

of Rule 12(b)(6).” Id. (citation omitted). Both theories of liability are addressed below.

   A. Selective Enforcement.

   Defendant first argues that Plaintiff fails to state a Title IX claim based on a selective

enforcement theory. [ECF No. 13-1 at pp.9–10; see also ECF No. 19 at p.2.] Specifically,

Defendant contends that Plaintiff’s comparator allegations are insufficient because Plaintiff and



                                                  5
     4:20-cv-02049-SAL         Date Filed 12/22/20      Entry Number 22        Page 6 of 13




Pearson were not accused of the same conduct. Id. at p.10. In response, Plaintiff contends that its

pleading sufficiently states a claim for selective enforcement because it sets forth detailed

allegations related to the University’s handling of a prior false allegation made by Pearson against

another male student. [ECF No. 16 at p.7.] In that prior situation, the University sanctioned the

male student without investigating the veracity of Pearson’s allegations. Plaintiff argues that this

evidences a “pattern” of the University imposing a sanction without investigation when a male

student is the accused. See id. Having considered the positions of the parties and the case law

described below, the court agrees with Defendant.

   To state a Title IX claim based on selective enforcement, Plaintiff must allege either the

severity of the penalty received or the University’s decision to initiate disciplinary proceedings

was affected by his gender. Yusuf, 35 F.3d at 715. Accordingly, to survive dismissal, Plaintiff

must allege that female student—Pearson, in this case—either received a lesser penalty for the

same conduct or that the University opted against disciplinary proceedings for the female student

under similar circumstances. See id. at 716 (concluding male comparator in a male-plaintiff case

was “not sufficient to allege selective enforcement”); see also Doe v. Fairfax Cty. Sch. Bd., 403 F.

Supp. 3d 508, 515 (E.D. Va. 2019) (“[A] male plaintiff must demonstrate that a female was in

circumstances sufficiently similar to his own and was treated more favorably by the [school].”

(citation omitted)). For circumstances to be “sufficiently similar,” “two individuals ‘must have

engaged in the same conduct without such differentiating or mitigating circumstances that would

distinguish their conduct or the [school’s] treatment of them for it.’” Doe, 403 F. Supp. 3d at 516

(citing Sheppard v. Visitors of Va. State Univ., No. 3:18-cv-723, 2019 WL 1869856, at *5 (E.D.

Va. Apr. 25, 2019)).




                                                 6
     4:20-cv-02049-SAL         Date Filed 12/22/20       Entry Number 22        Page 7 of 13




   In this case, Pearson is the only female comparator identified by Plaintiff in support of his

selective enforcement claims. Pearson falsely accused Plaintiff of sexual assault and was arrested

for filing a false police report. [ECF No. 10 at ¶ 67; see also Ex. D.] In contrast, Plaintiff was

accused of and arrested for alleged first degree criminal sexual conduct and kidnapping. Id. at ¶

36. Both students were sanctioned with administrative withdrawals following their arrests. Id. at

Exs. C, D. “[R]egardless of [each] student’s guilt or innocence,” Yusuf, 35 F.3d at 715, neither the

underlying conduct giving rise to the arrests or the charges accompanying the arrests satisfy the

“same conduct” requirement. Falsely accusing another student of sexual assault is not the “same

conduct” as actually committing sexual assault. Doe, 403 F. Supp. 3d at 516. Moreover, an arrest

for filing a false police report is not the same as an arrest for criminal sexual conduct and

kidnapping. See Sheppard v. Visitors of Va. State Univ., No. 3:18-cv-723, 2019 WL 6039953, at

*2 (E.D. Va. Nov. 14, 2019) (“[T]he students faced different charges: Plaintiff faced misconduct

charges for assaulting another student while the female students faced charges for theft.”). To

properly state a claim, Plaintiff would have to allege that he was treated differently than a female

student who was also charged with criminal sexual conduct and kidnapping. See id. (finding

plaintiff was not similarly situated where students faced different charges). Plaintiff has not, and,

therefore, his selective enforcement theory under Title IX fails.

   The court also agrees with Defendant that even if Pearson is an appropriate comparator,

Plaintiff fails to properly allege that the corresponding penalties or decision to pursue discipline

were impacted by gender. Plaintiff was administratively withdrawn by the University without

notice, immediately following his arrest for first degree criminal sexual conduct and kidnapping.

Pearson was administratively withdrawn by the University without notice, immediately following

her arrest for filing a false police report. Thus, Plaintiff and Pearson received the same penalty—



                                                 7
      4:20-cv-02049-SAL         Date Filed 12/22/20       Entry Number 22        Page 8 of 13




administrative withdrawal—as well as the same disciplinary process—withdrawal without notice.

Plaintiff admits as much in response to Defendant’s motion. [ECF No. 16 at p.8 (“It is true that

both Plaintiff and Pearson faced the sanction of administrative withdrawal from this shocking

series of events, but the similarities end there.”).] For this additional reason, Plaintiff’s selective

enforcement theory Title IX claim is subject to dismissal. See Yusuf, 35 F.3d at 715.

    B. Erroneous Outcome.

    In addition to failing to state a claim pursuant to the selective enforcement theory, Defendant

argues Plaintiff also fails to assert a legally cognizable claim pursuant to an erroneous outcome

theory. [ECF No. 13-1 at pp.10–12; see also ECF No. 19 at pp.2–4.] Defendant contends first

that this is not an erroneous outcome case because there is not an “outcome” of a disciplinary

proceeding. Further, to the extent the court considers an erroneous outcome theory, Defendant

argues that the facts alleged fail to set forth an erroneous outcome theory as a matter of law.

    Plaintiff responds that the focus of his erroneous outcome theory is the University’s decision

to impose administrative withdrawal as a sanction without first investigating Pearson’s allegations.

[ECF No. 16 at pp.9–13.] According to Plaintiff, he has alleged an outcome, i.e., administrative

withdrawal prior to an investigation, and a causal connection between the outcome and gender

bias. Id. at p.11.

    Courts have held that to survive a motion to dismiss on an erroneous outcome claim, a plaintiff

must allege: “(1) ‘facts sufficient to cast some articulable doubt on the accuracy of the outcome of

the disciplinary proceeding’ and (2) a ‘particularized . . . causal connection between the flawed

outcome and gender bias.’” Doe v. Miami Univ., 882 F.3d 579, 592 (6th Cir. 2018) (citing Doe v.

Cummins, 662 F. App’x 437, 452 (6th Cir. 2016)). The Fourth Circuit in its recent Doe 2 opinion

referenced the test as having three elements: (1) assertion of innocence; (2) facts sufficient to cast



                                                  8
      4:20-cv-02049-SAL         Date Filed 12/22/20       Entry Number 22         Page 9 of 13




an “articulable doubt on the accuracy of the outcome of the disciplinary proceeding”; and (3)

“particular circumstances suggesting that gender bias was a motivating factor behind the erroneous

finding.” 2020 WL 6158091, at *1 (citing Yusuf, 35 F.3d at 715). “Simply put, [Plaintiff] must

plead sufficient facts to create an inference that he was wrongfully accused and that he was

wrongfully adjudicated guilty and disciplined, in part because of his gender.” Doe v. Marymount

Univ., 297 F. Supp. 3d 573, 584 (E.D. Va. 2018). As outlined below, the court concludes that

Plaintiff’s allegations do not meet the second and third elements.

    While the first element, assertion of innocence, is not generally at issue in Defendant’s motion,

the court finds it imperative to address this factor given that the parties do not agree on what

constitutes the punishable “offense.” See Doe 2, 2020 WL 6158091, at *1 (noting the first element

is plaintiff’s claim that he is “innocent and wrongly found to have committed an offense”).

Defendant’s arguments suggest that the punishable “offense” was the arrest itself, not the

underlying conduct for which Plaintiff was arrested. If Defendant is correct, Plaintiff’s erroneous

outcome theory fails at the outset, given that Plaintiff admits he was arrested by HPD. [ECF No.

10 at ¶¶ 35, 36 (acknowledging arrest by HPD).] In contrast, Plaintiff’s arguments suggest that he

views the “offense” is the alleged sexual assault of Pearson. In that regard, Plaintiff clearly alleges

that he is innocent: He claims the interaction with Pearson was consensual. If Plaintiff is correct

that the University’s sanction was a result of it finding that Plaintiff sexually assaulted and

kidnapped Pearson, the Amended Complaint appropriately alleges the first element of the

erroneous outcome theory. Having viewed the plain language of the April 29, 2018 sanction letter,

it plainly states that Plaintiff is “administratively withdrawn . . . due to reports of [his] arrest for




                                                   9
     4:20-cv-02049-SAL         Date Filed 12/22/20       Entry Number 22        Page 10 of 13




. . . criminal activity.” [ECF No. 10-3 (emphasis added).]4 Because Plaintiff does not dispute the

fact that he was arrested, the court must conclude that Plaintiff has not sufficiently alleged his

innocence. The court need not hang its hat on this conclusion alone, however.

    Viewing all reasonable inferences in Plaintiff’s favor, the facts alleged simply do not set forth

an erroneous outcome case. The erroneous outcome theory address the situation in which a student

is accused of some act that violates school policy, the school adjudicates the veracity of the alleged

act, and it reaches a conclusion on whether the student is guilty or innocent of that act and imposes

a sanction. Plaintiff’s case does not line up with that scenario.

    As noted above, the University’s sanction letter states that Plaintiff is “administratively

withdrawn” because of “reports of [his] arrest[.]” [ECF No. 10-3.] It does not find Plaintiff guilty

of sexual assault or kidnapping, nor does it sanction Plaintiff for this alleged conduct. It does not

adjudicate Plaintiff’s guilt or innocence of the charges of first degree criminal sexual assault or

kidnapping. Instead, it suggests that his guilt or innocence in that regard will be determined by

the “legal proceedings.” Id. (“After your legal proceedings are completed, you must apply for

readmission[.]”).

    From Plaintiff’s perspective, however, the University assumed his guilt and imposed the

sanction without an investigation into the veracity of Pearson’s allegations. While this court does

not think the facts state a Title IX claim for erroneous outcome, the court will consider the two

remaining elements of the theory in accordance with Plaintiff’s contentions out of an abundance

of caution.




4
 Pearson’s administrative withdrawal letter includes similar language tying the administrative
withdrawal to her “arrest.” [ECF No. 10-4.]
                                                 10
     4:20-cv-02049-SAL          Date Filed 12/22/20       Entry Number 22         Page 11 of 13




    Turning to the second element, the court must determine whether Plaintiff states facts sufficient

to cast an “articulable doubt on the accuracy of the outcome of the disciplinary proceeding.” Doe

2, 2020 WL 6158091, at *1 (citing Yusuf, 35 F.3d at 715). A plaintiff can satisfy this element at

the pleading stage by alleging “procedural flaws in the investigatory and adjudicative process, . . .

inconsistencies or errors in the adjudicator’s oral or written findings, or . . . . [by] challenging the

overall sufficiency and reliability of the evidence.” Doe, 297 F. Supp. 3d at 584. This is “not a

significant barrier” and is one a plaintiff often surpasses. Id. The procedural deficiency identified

by Plaintiff is the complete absence of an investigation by the University prior to it imposing the

sanction. See id. (concluding allegations that plaintiff “was deprived of opportunity to identify

and interview potential witnesses, to gather exculpatory evidence, to meet with the adjudicator in

person, and to cross-examine” were sufficiently alleged “procedural deficiencies”). Accordingly,

if this court assumes that the University’s sanction punished Plaintiff for the alleged sexual assault

and kidnapping without investigating those allegations, the court must agree with Plaintiff that he

has sufficiently alleged this second element.

    Even accepting Plaintiff’s theory, he fails to sufficiently allege the third and final element—a

“particularized” causal connection between the outcome and gender bias. Doe, 403 F. Supp. 3d at

516. With this element, the court asks whether Plaintiff has alleged particularized “factual material

that creates a plausible inference that the University’s decision was infected by gender bias.” Doe,

297 F. Supp. 3d at 585. “[A] Title IX plaintiff successfully alleges gender bias if he or she points

to statistical evidence of gender bias in the University’s decision making, policies and procedures

that are designed to reach gender-specific outcomes, and/or statements by university officials

evidencing gender bias.” Id. (citing Cummins, 662 F. App’x at 452). In this case, Plaintiff fails to

identify any “statistical evidence of gender bias” in the University’s handling of sexual assault



                                                  11
     4:20-cv-02049-SAL        Date Filed 12/22/20       Entry Number 22        Page 12 of 13




allegations, any “policies or procedures” that are gender specific,” or any statements by Brianna

Douglas—the relevant decision-making University official—that evidence gender bias. Plaintiff,

as a result, has not alleged the third element to support an erroneous outcome theory.

   For all of these reasons, the court concludes that Plaintiff’s Title IX claims fail as a matter of

law and are subject to dismissal.

II. State Law Claims.

   Having determined that Plaintiff’s Title IX claims must be dismissed, only Plaintiff’s state law

claims for breach of contract/breach of the covenant of good faith and fair dealing remain. The

court must now decide whether to exercise its supplemental jurisdiction over those remaining

claims.

   Federal district courts may exercise supplemental jurisdiction over state law claims “that are

so related to claims in the action within such original jurisdiction that they form part of the same

case or controversy[.]” 28 U.S.C. § 1367(a). The doctrine of supplemental jurisdiction indicates

that federal courts generally have discretion to retain or dismiss state law claims when the federal

basis for an action drops away. Shanaghan v. Cahill, 58 F.3d 106, 109 (4th Cir. 1995); 28 U.S.C.

§ 1367(c)(3). District courts enjoy wide latitude in exercising this discretion. They generally

consider the “convenience and fairness to the parties, the existence of any underlying issues of

federal policy, comity, and considerations of judicial economy” in reaching a decision.

Shanaghan, 58 F.3d at 110. “When the balance of these factors indicates that a case properly

belongs in state court, as when the federal-law claims have dropped out of the lawsuit in its early

stages and only state-law claims remain, the federal court should decline the exercise of

jurisdiction by dismissing the case without prejudice.” Carnegie–Mellon Univ. v. Cohill, 484 U.S.




                                                12
     4:20-cv-02049-SAL         Date Filed 12/22/20       Entry Number 22         Page 13 of 13




343, 350 (1988); see also Hinson v. Norwest Fin. S.C., Inc., 239 F.3d 611, 616 (4th Cir. 2001)

(“[A] court may dismiss the claim or, if it was removed, remand it to State court.”).

   Each of the above-listed factors favors this court declining supplemental jurisdiction here. The

only federal claims are dismissed, this case is at its early stages with only state-law claims

remaining, and there are no underlying issues of federal policy. At this early stage in the litigation,

remanding this action to state court will not result in a waste of judicial resources or unfairness to

either party. Thus, the court declines it supplemental jurisdiction and remands the breach of

contract/breach of the covenant of good faith and fair dealing and negligence claims to state court.

                                          CONCLUSION

   For the reasons outlined herein, Defendant Coker University’s Motion to Dismiss the Amended

Complaint is GRANTED in part as to the Title IX claims. Accordingly, the Title IX claims are

DISMISSED. Further, the court declines to exercise its supplemental jurisdiction over the

remaining state law claims for breach of contract/breach of the covenant of good faith and fair

dealing and negligence, and those claims are REMANDED to the South Carolina Court of

Common Pleas for Darlington County.

   IT IS SO ORDERED.

                                                               /s/ Sherri A. Lydon______________
                                                               United States District Judge
December 22, 2020
Florence, South Carolina




                                                  13
